Citation Nr: 1343076	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of reduction of Department of Veterans Affairs (VA) disability compensation to the 10 percent rate from February 14, 2011, to March 1, 2011.  


REPRESENTATION

Appellant represented by:	Rebecca Patrick, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1993 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Reduction of VA Disability Benefits Due to Incarceration

A felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b) (2013).  A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.665(a) (2013). 

VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  No award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2013). 

Subsection 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after October 7, 1980; (2) a person serving a period of incarceration after September 30, 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on October 1, 1980; and (ii) an award of compensation was approved after September 30, 1980; and (3) a veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.665(c). 

In the case of a Veteran with a service-connected disability rated at 20 percent or more (as in the instant case), the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a) , which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the Veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665 (d).

In VAOPGCPREC 5-2006, VA's General Counsel held that 38 U.S.C.A. § 5313 limits the payment of compensation to any person who is incarcerated in a Federal, State, or local penal institution for a period greater than 60 days for conviction of a felony.  Incarceration in a correctional facility owned and operated by a private corporation pursuant to a contract with a State department of corrections responsible within a State for the incarceration of convicted felons is incarceration in a State penal institution within the meaning of section 5313.

The Veteran, through his attorney, argues that the Veteran's benefits were unlawfully reduced to 10 percent effective February 14, 2011, through March 1, 2011.  She noted that the Veteran was accused of committing or attempting to commit a lewd act upon a child.  She observed that the Veteran was found guilty of one count but sentenced to time served due to the time he spent awaiting trial.  She further noted that he was found not guilty by reason of insanity on another count and would receive treatment in a mental hospital.  

The attorney has argued that although the Veteran was incarcerated, his entire stay in jail was pre-trail confinement, he was not there as a result of a "conviction".  She notes that after conviction, he was sentenced to time served, so for that conviction he was not "incarcerated".  At no time were both of the necessary elements for cessation or reduction of benefits combined.  She has further argued that the time in the state hospital for the not guilty by reason of insanity plea also does not satisfy the requirements of the law for cessation or reduction in benefits. 

A review of the sentencing sheet with regard to the December 2010 court actions reveals that to the charge of sex/lewd act, committing or attempting lewd act upon child under 16 (June 4, 1996) the box "pleads" was checked with a notation of "but mentally ill" being handwritten in.  The Veteran appears to have been committed to the State Department of Corrections for a period of 34 months (time served) and probation for five years.  There is also an indication that the Veteran's probation was to begin upon release from hospitalization and that he was to have no contact with the victim or the victim's mother.  There is no indication of any second charge being disposed of at that time nor is there any record of a second disposition in the claims folder.  

In a March 2011 Report of Incarceration Form, it was indicated that the Lexington County Detention Center had been contacted to verify the Veteran's period of incarceration.  It was noted that one of the officers stated the Veteran had been there for about 700 days but was not convicted until December 16, 2010.  He indicated that the first charge for sexual misconduct on a child under 16 was dismissed.  He further stated that on the second charge of sexual attempt on a 16 year or older child, the Veteran had been found guilty but mentally ill and was sent to a mental hospital on March 1, 2011.  He indicated that the Veteran had been in jail from December 16, 2010, to March 1, 2011.  He was transferred to a mental facility as of March 1, 2011.  

To the extent the Veteran argues that he is entitled to payment of his full compensation until after he was convicted of a felony, the Board agrees.  Statutes, regulations, and case law are very clear that it is 61 or more days of incarceration following conviction, not arrest, which triggers the reduction.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665; see Dixon v. Nicholson, 20 Vet. App. 544 (2006).

However, in the current case, the claims folder does not contain any record of a second charge and/or how the second charge was disposed of.  Furthermore, the criminal disposition sheet and the statements from the officer at the Lexington County Detention Center appear to be in direct conflict with each other.  

Given the foregoing, an additional attempt should be made to obtain the disposition of all charges addressed at the time of the December 2010 sentencing, to include whether there was a second charge disposed of at that time, and, if so, the disposition of the second change, to include whether it was disposed of as not guilty by reason of insanity.  

An attempt should also be made to obtain any and all paperwork from the Lexington County Detention Center with regard to the charges the Veteran was arrested for and the actual dispositions of those charges, to include whether any charges were disposed of by way of not guilty by reason of insanity.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization from the Veteran, if necessary, contact the Lexington County South Carolina, Court of General Sessions to obtain copies of the disposition of all charges addressed at the time of the December 2010 sentencing, to include whether there was a second charge disposed of at that time, and, if so, the disposition of the second change, to include whether it was disposed of as not guilty by reason of insanity.  

2.  After obtaining proper authorization from the Veteran, if necessary, contact the Lexington County South Carolina, Detention Center to obtain any and all paperwork with regard to the charges the Veteran was arrested for and the actual dispositions of those charges, to include whether any charges were disposed of by way of not guilty by reason of insanity

3.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


